       Case 4:21-cv-05025-RMP      ECF No. 10    filed 05/04/21   PageID.63 Page 1 of 2



1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3
                                                                    May 04, 2021
                                                                        SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     KEVEN JAMES LEOPARD,
                                                   NO: 4:21-CV-5025-RMP
8                               Plaintiff,
                                                   ORDER DISMISSING COMPLAINT
9           v.                                     WITHOUT PREJUDICE AND
                                                   DIRECTING THAT COLLECTION
10    BENTON COUNTY                                OF THE FILING FEE SHALL
      CORRECTIONS,                                 CEASE
11
                                Defendant.
12

13         Plaintiff Keven James Leopard, a prisoner at the Benton County Jail, seeks

14   to Voluntarily Dismiss his Complaint pursuant to Fed. R. Civ. P. 41(a), ECF No. 8.

15   Defendant has not been served in this action. Accordingly, IT IS ORDERED that

16   Plaintiff’s Motion, ECF No. 8, is GRANTED and the Complaint is DISMISSED

17   WITHOUT PREJUDICE.

18         Plaintiff also filed an affirmation, which the Court liberally construes as a

19   motion to waive collection of the remaining balance of the filing fee in this action.

20   The Court previously advised Plaintiff that in no event will prior partial payments

21   be refunded to him. See ECF No. 6 at 13. Therefore, his request for the “refund”


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND DIRECTING
     THAT COLLECTION OF THE FILING FEE SHALL CEASE -- 1
       Case 4:21-cv-05025-RMP      ECF No. 10     filed 05/04/21   PageID.64 Page 2 of 2



1    of $46.66 is DENIED. However, for good cause shown, IT IS ORDERED that

2    Plaintiff's construed Motion, ECF No. 9, is GRANTED and the institution having

3    custody of Mr. Leopard shall cease further collection of the filing fee in this action,

4    cause number 4:21-CV-05025-RMP.

5           IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order, enter judgment of dismissal without prejudice, provide copies to Plaintiff

7    and close the file. The District Court Clerk is further directed to provide a copy of

8    this Order to the Benton County Jail, Attn: Jail Records Sergeant, 7122

9    Okanogan Bldg. B, Kennewick, WA 99336, to forward to the appropriate agency

10   having custody of Plaintiff. The District Court Clerk also shall provide a copy of

11   this Order to the Financial Administrator for the United States District Court,

12   Eastern District of Washington.

13         DATED May 4, 2021.

14
                                                 s/ Rosanna Malouf Peterson
15                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
16

17

18

19

20

21


     ORDER DISMISSING COMPLAINT WITHOUT PREJUDICE AND DIRECTING
     THAT COLLECTION OF THE FILING FEE SHALL CEASE -- 2
